10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:18-cv-01913-EMC Document 91-1 Filed 01/15/19 Page 1 of 2

Cary Kletter (SBN 210230)
Rachel Hallam (SBN 306844)
KLETTER LAW

1900 S. Norfolk Street, Suite 350
San Francisco, California 94403
(415) 434-3400

Attorneys for Plaintiff
ALFREDO BRAVO

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

ALFREDO BRAVO, Case No. 3:18-cv-01913-EMC
Plaintiff, DECLARATION OF CARY KLETTER

IN SUPPORT OF PLAINTIFF

v. ALFREDO BRAVO’S MOTION TO
REMAND

ON DELIVERY SERVICES, LLC;

JORGE ALFARO; FRISCO BAY Date: February 14, 2019

TRANSPORT, INC.; DYNAMEX; XPO Time: 1:30 p.m.

LOGISTICS SUPPLY CHAIN, INC.; Judge: Hon. Edward M. Chen

AMAZON.COM SERVICES, INC.; IKEA | Ctrm: 5-— 17th Floor
U.S. WEST, INC.; MATTRESS FIRM,

INC.; and NORTH AMERICAN Complaint Filed: February 14, 2018
LOGISTICS GROUP LLC, TAC Filed: January 15, 2019
Complaint Removed: March 28, 2018
Defendants. Trial Date: Not yet set

 

 

 

 

I, Cary Kletter, declare as follows:

1. { am an attorney duly licensed to practice law before the courts of the State of

California.

2. I am the attorney of record for Plaintiff ALFREDO BRAVO (“Plaintiff”) in this
matter and if called as a witness, I could and would testify to the facts set forth herein from my
personal knowledge.

3. This declaration is submitted in support of Plaintiff’s Motion to Remand.

4, On February 14, 2018, Plaintiff filed his complaint in the Superior Court of

California County of Alameda against Defendants for claims arising out of his employment with

DECLARATION OF CARY KLETTER IN SUPPORT OF PLAINTIFF ALFREDO BRAVO’S MOTION TO REMAND
1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-01913-EMC Document 91-1 Filed 01/15/19 Page 2 of 2

Defendants, including claims for unpaid wages and failure to provide meal breaks.

5. On March 28, 2018, Defendant Mattress Firm removed this case to federal court on
the basis of federal question jurisdiction arising from Plaintiff's allegations of violations of the Fair
Labor Standards Act. (ECF 1)

6. On September 21, 2018, Plaintiff filed his Second Amended Complaint, adding
Masco Cabinetry as a Defendant. (ECF 70)

7. On November 5, 2018, Masco Cabinetry filed its motion to dismiss Plaintiff's SAC
and to strike Plaintiff's claim for injunctive relief. (ECF 77)

8. On December 20, 2018, this Court granted Masco Cabinetry’s motion to dismiss
and granted Plaintiffs request to amend his Second Amended Complaint. (ECF 86)

9. On January 15, 2019, Plaintiff filed his Third Amended Complaint, which
eliminates Plaintiff's causes of action under the Fair Labor Standards Act. (ECF 90) Plaintiff now
solely alleges causes of actions under the California law.

10, Plaintiff did not proceed with solely his California law claims for any improper

purpose including for the purpose of establishing the grounds for this motion for remand.

I declare under penalty of the laws of the state of California that the foregoing is true and

correct and that this declaration was executed on January 15, 2019, in San Mateo, California

Wz

ey KLETTER

DECLARATION OF CARY KLETTER IN SUPPORT OF PLAINTIFF ALFREDO BRAVO’S MOTION TO REMAND
2

 
